Beard, Justice
(concurring).
We are all agreed that the District Court erred in giving instructions 15 and 16; but differ in our opinion as to the effect of such error upon .the rights of the defendant, that is, whether or not it was error “affecting materially his substantial rights.” By. those instructions the jurors were told, in substance, that if they found from the evidence that the defendant had made any statements in relation to the commission of the homicide, that what he said against himself the law presumes to be true; but what he said for himself or in his own behalf they were not “bound” or “obliged” to believe; thus clearly and forcibly giving them to understand that they were bound and obliged to accept as true anything he said against himself. In other words, they were told, in effect, that if they found that defendant had said that he “was there” or “was in on the play,” they were to' take that as an established fact, whether they believed he was stating the truth or a falsehood. So far as this evidence was concerned, the defendant’s presence at the place of and his participation in the commission of the crime were made by these instructions to depend, not upon the truth or falsity of his statements, but solely upon whether or not he had made them. This evidence went to the very essence of the crime; and, aside from the evidence that the defendant was seen in a restaurant in Laramie about 7 o’clock on the evening before the homicide, it was the only evidence corroborating the testimony of the witness Burney as to defendant’s presence at the time and place of the homicide. The right to a trial by jury includes the right of the accused to have the weight of the evidence and the truth or falsity of any testimony *67adduced, tested and determined by the jury. And if the jurors are not permitted to believe or disbelieve a.material part of the evidence, as in their judgment is right, then a defendant has had a jury trial in name only. However, if upon the whole record it appears that the defendant was not prejudiced by the error, the judgment should not be reversed. But after repeated examinations of the record I have been unable to come to that conclusion. We cannot say that the jurors believed Burney and, therefore, must have based their verdict itpon his testimony. It is much more probable that they found the statements testified to were made by the defendant, and finding them to have been made, followed these instructions and relied upon the presumption that they were true. The case is easily distinguished from Miller v. State, 3 Wyo., 657. There the defendant went upon the stand as a witness in his own behalf; his statements were made in open court, in the presence of the jury, under oath, and where he was represented by counsel. In my opinion to affirm this judgment would be for this court to pass primarily upon the weight of the evidence, instead of reviewing it for the purpose of determining whether or not it is sufficient to sustain the verdict. The jury was not permitted to determine' its weight; and this court should not do so in the first instance.
As to what has been considered by some of the courts to be or not to be prejudicial error, I cite, but without commenting upon, the following cases: Perry v. State, 9 Ala., 83; Kirby et al. v. People, 123 Ill., 436; Cox v. People, 109 Ill., 457; Reynolds v. City of Keokuk, 72 Ia., 371; McCormick H. M. Co. v. Jacobson, 73 Ia., 546; Hausman v. Hansling, 78 Cal., 283; Cahill v. Murphy, 94 Cal., 29; Thacher v. Jones, 31 Me., 528; Lane v. Crombie, 29 Mass. (12 Pick.), 176; DuBois v. Perkins, 21 Ore., 189; State v. Security Bk., 2 S. Dak., 538; State v. Patton, 35 N. C., 421; Atwood v. Welton, 57 Conn., 514; Livingston v. M. E. R. Co., 138 N. Y., 76; Graves v. Camp*68bell, 74 Tex., 576; Blindbental v. Street Ry. Co., 34 Mo. App., 463; Carter v. Wakeman, 78 Pac., 362; Lynch v. People, 79 Pac., 1015; Weller v. Hildebrandt, 101 N. W., 1108.
For these reasons, in addition to those stated in the opinion of Mr. Justice Scott, I concur in that opinion and in reversing the judgment of the District Court.